DETAILED ACTION
This is in response to amendment to application no. 17/004,544 filed on February 3, 2022.
Claims 1-17 and 19-26 are presented for examination.
Claim 18 has been cancelled.
Claim 1-14 were previously withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-26 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on September 9, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention I is withdrawn.  Claims 1-14, directed to an invention that is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner’s statement of reasons for allowance previously recited in the Office Action mailed November 3, 2021 is hereby incorporated by reference. Furthermore, the prior arts of record do not disclose or suggest at least the limitations of “a method of forming an electronic device comprising forming a conductive material in the opening to form a digit line contact comprising a lower portion vertically protruding from an upper portion, the upper portion having a greater width than the lower portion, the lower portion having substantially vertical sidewalls, the word line caps being directly laterally adjacent the lower portion of the digit line contact, and the word line being adjacent the word line caps” as recited in claim 1, “a method of forming an electronic device comprising forming a conductive material in the opening to form a digit line contact adjacent an active region between the word lines, the active region comprising the semiconductive material, the digit line contact comprising a portion directly adjacent the substantially-vertical sidewalls of the word line caps and comprising another portion directly adjacent a substantially horizontal upper surface of the word line caps, the word line caps being adjacent the word lines” as recited in claim 8, “an electronic device comprising a digit line contact adjacent the active region, the digit line contact comprising another portion directly adjacent a substantially horizontal upper surface of the word line caps” as recited in claim 19, and “an electronic device wherein the digit line contact defines a substantially T-shaped cross-section” as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817